                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CURTIS SAUNDERS,                                     Case No. 19-cv-04548-HSG
                                   8                      Plaintiff,                          ORDER SETTING BRIEFING
                                                                                              SCHEDULE AND HEARING FOR
                                   9               v.                                         MOTION TO DISMISS AND
                                                                                              VACATING THE CASE
                                  10     SUNRUN, INC.,                                        MANAGEMENT CONFERENCE
                                  11                      Defendant.                          Re: Dkt. No. 67
                                  12
Northern District of California
 United States District Court




                                  13          On May 25, 2021, the parties submitted a Joint Case Management Statement proposing a
                                  14   briefing schedule for Defendant’s Motion to Dismiss. Dkt. No. 67. Having considered the
                                  15   parties’ proposal, the Court ORDERS as follows:
                                  16          1.        Defendants shall file a Motion to Dismiss by June 10, 2021.
                                  17          2.        Plaintiff shall file any opposition by July 1, 2021.
                                  18          3.        Defendant shall file any reply in support of its Motion to Dismiss by July 15, 2021.
                                  19          4.        The Court SETS the hearing for August 12, 2021 at 2:00 p.m.
                                  20          5.        The case management conference previously scheduled for June 1, 2021, at 2:00
                                  21   p.m. is VACATED.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: 5/28/2021
                                  25                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  26                                                      United States District Judge
                                  27

                                  28
